DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 11/12/2021 has been received and entered into the case. Claims 1-18 are pending.  Claims 7-15 are withdrawn. Claims 1-6, 16-18 have been considered on the merits herein. All arguments and amendments have been considered.
The following rejections are withdrawn in light of applicants claim amendments; Claims 1-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and Claims 4 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Short et al. (US2005/0040550A1) in view of Raizada et al. (US9279139). 
Short teaches a method of analyzing microorganisms for the production of a compound of interest including enzymes and other bioactive molecules (0007-0012) comprising encapsulating a detector microorganism having a reporter gene, specifically disclosed are lacZ and GFP, which produces a fluorescent signal (0029-0041, 0055, Fig. 14 and 15) with cells containing large expression libraries to form droplets which are used in a high-throughput screening method using FACS (0055, 0061, 0063, 0065, 0100, 0169-0171, 0182, 0183, 0187, 0188, 0196, 0209).  The microorganisms can be prokaryotic or eukaryotic (0188).  Fig. 14 and 15 teach co-encapsulation of cells containing large library insert clones with a eukaryotic cell containing a receptor. Binding of the receptor by a small molecule expressed from the library yields expression of a GFP reporter molecule and cells are screened via high throughput screening. At (0056) 
Short differs from the claimed invention in that they do not teach that the detector microorganism is auxotrophic for the compound of interest. 
Raizada teaches a method of analyzing microorganisms comprising using a microbial biosensor for detecting a compound of interest. The microbial biosensor is an auxotrophic detector microorganism, i.e. E. coli according to claims 1 and 2, which expresses a lux reporter gene which produces a fluorescent signal (claims 3-4) for detecting a compound of interest, i.e. glutamine in an analyte (abstract, col. 1, lines 60-67, col. 2, and lines 1-57, col. 4, lines 4-7, col. 11, lines 25-43, col. 12, lines 63-67-col. 12, lines 1-41, ex. 1 lines 15-38). Regarding claim 6, glutamine is an L- or D-amino acid. The detector microorganism is used to screen and identify glutamine in microbes to indicate nitrogen levels in a high-throughput assay (col. 2, lines 20-55, col. 3, lines 3-10, 20-30, col. 4, lines 17-27).  Regarding claim 2, both the microorganism and the detector microorganism are bacterial and optionally the microorganism can be a fungus (col. 4, lines 4-7, 24-27, 41-45, col. 14, lines 45-54). 
Thus, before the effective filing date of the claimed invention, it would have been obvious to a posita to use an auxotrophic detector microorganism as taught by Raizada in the method of Short to detect the target component because Short teaches the use of a microorganism having a detectable marker co-encapsulated wherein the detectable marker is specific for the target component and is expressed by the detector . 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raizada et al. (US9279139) in view of Hansen et al. (Microb. Ecolo., 2001, p0. 483-494), and Wang et al (Nature biotech., 2014, p. 473-480). 
Raizada teaches a method of analyzing microorganisms comprising using a microbial biosensor for detecting a compound of interest. The microbial biosensor is an auxotrophic detector microorganism, i.e. E. coli according to claims 1 and 2, which expresses a lux reporter gene which produces a fluorescent signal (claims 3-4) for detecting a compound of interest, i.e. glutamine in an analyte (abstract, col. 1, lines 60-67, col. 2, and lines 1-57, col. 4, lines 4-7, col. 11, lines 25-43, col. 12, lines 63-67-col. 12, lines 1-41, ex. 1 lines 15-38). Regarding claim 6, glutamine is an L- or D-amino acid. The detector microorganism is used to screen and identify glutamine in microbes to indicate nitrogen levels in a high-throughput assay (col. 2, lines 20-55, col. 3, lines 3-10, 20-30, col. 4, lines 17-27).  Regarding claim 2, both the microorganism and the detector microorganism are bacterial and optionally the microorganism can be a fungus (col. 4, lines 4-7, 24-27, 41-45, col. 14, lines 45-54). 
Hansen teaches the use of whole-cell biosensors to detect a compound of interest, according to claim 6 (Table 1-3), in biological systems including soil, water, media, aqueous solutions, rhizopheres (Table 3) wherein the biosensor is a detector microorganism selected from bacteria (Table 3) comprising a reporter gene which 
Raizada does not teach the method to comprise combining the microorganisms into single droplets and subjecting the droplets to a microfluidic system according to claims 1 and 5. 
Wang teaches a microfluidic high-throughput method which overcomes art recognized issues of identifying and sorting populations of cells producing a compound of interest based upon fluorescent reporters (p. 473, 474, 477 Discussion section). They teach their method to be a higher-throughput method using droplet technology in microfluidic systems.  The system integrates droplet merging, analysis, fluorescence detection and sorting into a single device.  Wang teaches using the microfluidic system to detect a compound of interest in cells (p. 473, whole page, p. 477 Discussion section). The method comprises encapsulating yeast cells in a droplet, mixing the cells with a fluorescent reagent specific to the compound of interest, measuring fluorescence and sorting the droplet based upon the fluorescence measure (p. 474, Results section and Fig.1). They teach that any fluorescent assay system can be used to measure the concentration of the compound of interest (p. 474, Results section 3rd parag.). They teach the method to be used for screening libraries for a compound of interest (p. 475, 2nd col.).  The microfluidic method has several advantages over other screening technologies including efficiency, higher throughput, uses fewer reagents, lower cost and flexibility in measure various compounds of interest/metabolites (p. 477, 2nd col.-p. 478).
fluorescent reagent for detecting the compound, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to use the detector microorganism having a reporter gene which produces a fluorescent signal in response to the production of the compound of interest as disclosed by Raizada and Hansen, in the droplet in place of the fluorescent reagent in the microfluidic method because Raizada and Hansen teach detector microbes to be effectively used as microbial biosensors to detect compounds of interest in produced by microorganisms. One would have a reasonable expectation of successfully combining microbial biosensor technology into a high-throughput microfluidic system disclosed in the art to provide significant advantages over other screening technologies. One would expect the microbial biosensor, i.e. detector microorganism, to function the same as the fluorescent reagent used in Wang. 

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raizada et al. (US9279139) in view of Hansen et al. (Microb. Ecolo., 2001, p0. 483-494), and Wang et al (Nature biotech., 2014, p. 473-480) as applied to claims 1-6 above, and further in view of Tepper et al., (PloS, 2011). 
The teachings of Raizada et al. (US9279139) in view of Hansen et al. (Microb. Ecolo., 2001, p0. 483-494), and Wang are found above. 

 Regarding claims 16-18, Tepper teach the production of auxotrophic microbial biosensors for use in high throughput screening assays to detect an analyte of interest (p. 2-4, see entire document).  Tepper designs biosensors for 43 chemicals including amino acids, fats/lipids, nucleobases/nucleosides, and sugars which include those of claims 16-18 (Fig. 3, p. 4, Table 1, Fig. 7).  They teach that the biosensors can be used to not only detect the presence of analytes in a medium having a producer strain but to assess their actual concentration based on total biomass of the grown biosensor strains using GFP (p. 4, 2nd col). 
Therefore, methods of producing detector microorganisms which are auxotrophic for compounds of interest and using said auxotrophic detector microorganisms as biosensors for detecting said compounds of interest in media and environments were known before the effective filing date of the claimed invention as demonstrated by Raizada and Tepper. It would have been obvious to a posita to pursue known options within his or her technical grasp, i.e. to make and use auxotrophic detector biosensors, to detect the compounds of interest selected from those of claims 6, 16-18 when analyzing microbes for production of said compound of interest.  Raizada teaches the use of auxotrophic microbial biosensors to detect glutamine in microbes in high-throughput assays. Therefore, a posita would have a reasonable expectation of successfully detecting the claimed compounds of interest when using the appropriate auxotrophic detector microorganism designed to contain the corresponding reporter and . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16762733 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to analyzing microorganisms producing a compound of interest wherein a detector microorganism and a microorganism producing the compound of interest are combined into a droplet and subjected to a microfluidic system. The compounds of interest are the same in both of the claimed inventions. The claimed inventions differ in that claim 1 of ‘733 includes the second (detector) microorganism is analyzed for exhibiting enhanced or inhibited growth effect of the compound of interest. The instant application analyzing activity in general. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Regarding Short, applicant argues that the reference teaches a culture-independent method, however Short at Fig. 14 and 15 teach co-encapsulation of cells containing large library insert clones with a eukaryotic cell containing a receptor. Binding of the receptor by a small molecule expressed from the library yields expression of a GFP reporter molecule and cells are screened via high throughput screening. At (0056) Short teaches that Fig. 15 depicts the co-encapsulation assay based upon effects on growth rates of test organisms, i.e. the cells are in a culture medium, see also (0169, 0187). The newly added limitation of “in a culture medium” does not require a culture step per se.  In addition, the culture-independent method of Short refers to the producing of gene libraries (0064-0073).
Regarding the 103 over Raizada, Hansen and Wang, applicant argues the Resofurin used in Wang. The Examiner relied upon Wang for teaching microfluidic high-throughput culturing of cells for selection of metabolite production by microorganisms using droplet technology. The rejection states “that while Wang does not combine two microorganisms into a single droplet, i.e. detector strain with microorganism producing compound of interest; they instead combine the test microorganism which may produce a compound of interest into a droplet with the fluorescent reagent for detecting the compound, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to use the detector microorganism having a reporter gene which produces a fluorescent signal in response to the production of the compound of interest as disclosed by Raizada and Hansen, in the droplet in place of the fluorescent st parag.).” The rejection was not based upon using Wang’s resorufin, but rather the detector microorganism having a fluorescent reporter gene. 
Hansen was relied upon for teaching the use of whole-cell biosensors to detect a compound of interest, according to claim 6 (Table 1-3), in biological systems including soil, water, media, aqueous solutions, rhizopheres (Table 3) wherein the biosensor is a detector microorganism selected from bacteria (Table 3) comprising a reporter gene which produces a fluorescent signal and includes lux operon and GFP. 
Applicants arguments are not found to be persuasive. 
Regarding the ODP, applicants wish to hold the rejection in abeyance until allowable subject matter is indicated.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632